Title: Enclosure II: Hugh Mercer’s Copy of Logan’s Speech, 13 February 1798
From: 
To: 


          IIHugh Mercer’s Copy of Logan’s Speech
          
          The Speech of Logan a Shawanees Cheif to Ld. Dunmore
          I appeal to any white man to say if ever he enter.d Logans Cabin hungrey and I gave him not Meat if ever he came Cold, or naked and I gave him not cloths, during the course of the last long & bloody War, Logan remained Idle in his Tent an advocate for peace nay such was my love for the Whites that those of my own Country pointed at me as they passed by & said Logan is the friend of white Men, I had even thoughts of living with You but for the Injustice of one Man, Colo. Cressap, the last spring in cold blood & unprovock.d cut of all the relations of Logan not sparing even my Women & Children. There runs not a drop of the blood of Logan in the Veins of any human creature, This call.d on me for revenge, I have saught it, I have kill.d many. I have fully gluted my Vengeance for my Country, I rejoice at the beams of peace. but do not harbour a thought that mine is the Joy of fear. Logan never felt fear he will not turn his heel to save his life. who is there left to mourn for Logan. not one
        